        Case 1:19-cv-01235-APM Document 18 Filed 12/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
DENISE PRICE,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) C.A. No. 19-cv-1235-APM
                                           )
OFFICER JOSEPH GUPTON, et al.,             )
                                           )
            Defendants.                    )
__________________________________________ )

                                           ERRATA

      Defendants hereby file this errata regarding Defendants’ Consent Motion to Extend the

Fact Discovery Deadline (ECF # 17). On November 27, 2019, Assistant Attorney General John

Bardo filed the above referenced consent motion. The motion was granted on that same day.

However, the motion contained the electronic signature of undersigned counsel, Assistant

Attorney General David A. Jackson. AAG Bardo filed the motion because AAG Jackson was

on leave during that week and in Massachusetts for the Thanksgiving Day holiday. Today,

AAG Jackson was informed by the Civil Clerk’s Office that because the motion contained AAG

Jackson’s electronic signature, the motion should not have been filed by AAG Bardo. In all

other respects, the form and substance of the motion was drafted by AAG Jackson and approved

by Michael K. Addo, Chief, Civil Litigation Division Section IV. Thus, this errata is filed only

for the purpose of acknowledging the filing error.

                                            Respectfully submitted,

                                            KARL A. RACINE
                                            Attorney General for the District of Columbia
Case 1:19-cv-01235-APM Document 18 Filed 12/06/19 Page 2 of 2



                           CHAD COPELAND
                           Deputy Attorney General
                           Civil Litigation Division

                           /s/Michael K. Addo
                           MICHAEL K. ADDO [1008971]
                           Chief, Civil Litigation Division Section IV

                           /s/David A. Jackson
                           DAVID A. JACKSON [471535]
                           Assistant Attorney General
                           Office of the Attorney General
                           441 Fourth Street, NW
                           Suite 630 South
                           Washington, DC 20001
                           (202) 724-6618
                           (202) 741-8999 (fax)
                           davida.jackson@dc.gov

                           Attorneys for Defendants




                              2
